      Case 2:07-cv-02513-GMS Document 2363 Filed 02/05/19 Page 1 of 2



1    WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2
     By:    JOSEPH I. VIGIL (018677)
3           JOSEPH J. BRANCO (031474)
            BRIAN PALMER (023394)
4           Deputy County Attorneys
            vigilj@mcao.maricopa.gov
5           brancoj@mcao.maricopa.gov
            palmeb02@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    Security Center Building
     222 North Central Avenue, Suite 1100
8    Phoenix, Arizona 85004
     Telephone (602) 506-8541
9    ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
10

11
     Attorneys for Defendant Paul Penzone

12
                               UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF ARIZONA
14

15   MANUEL DE JESUS ORTEGA                       No. CV-07-2513-PHX-GMS
     MELENDRES, on behalf of himself
16   and all others similarly situated; et. al,
                                                  DEFENDANT PAUL PENZONE’S
17                                                NOTICE OF LODGING UNDER SEAL
                        Plaintiffs,               INFORMATION REGARDING
18                                                INVESTIGATIONS
     and
19
     UNITED STATES OF AMERICA,
20
             Plaintiff-Intervenor,
21
     v.
22
     PAUL PENZONE, in his official
23   capacity as Sheriff of Maricopa
     County, Arizona, et. al.,
24
                      Defendant.
25

26
            Pursuant to this Court’s October 22, 2014, Order (Document 756), Defendant Paul
27

28   Penzone has, on the date set forth below, lodged under seal with this Court information


                                                   1
      Case 2:07-cv-02513-GMS Document 2363 Filed 02/05/19 Page 2 of 2



1    regarding updates of the Armendariz related internal affairs investigations, a new internal
2    affairs investigation, and status updates regarding internal affairs investigations.
3
     Defendant Paul Penzone requests that the Clerk seal this information because it contains
4
     names, case numbers, and the nature of on-going investigations.
5

6              RESPECTFULLY SUBMITTED this 5th day of February, 2019.
7                                                                WILLIAM G. MONTGOMERY
                                                                 MARICOPA COUNTY ATTORNEY
8

9                                                                BY: /s/ Joseph I. Vigil
                                                                     JOSEPH I. VIGIL, ESQ.
10                                                                   JOSEPH J. BRANCO, ESQ.
                                                                     BRIAN PALMER, ESQ.
11                                                                   Attorneys for Defendant Paul Penzone
12

13                                              CERTIFICATE OF SERVICE
14
            I hereby certify that on February 5, 2019, I caused the foregoing document to be
15   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     served on counsel of record via the Court’s CM/ECF system.
16

17

18   /s/J. Barksdale_____________________
     S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Not of Lodging Under Seal 020519.docx

19

20

21

22

23

24

25

26

27

28


                                                                     2
